PER CURIAM:
The decision in this case is governed by binding precedent of the former Fifth Circuit: Holliday v. Todd Shipyards Corp., 654 F.2d 415 (5th Cir. Unit A 1981).* The Director, in his brief, acknowledges such, and, further, that we must affirm the decision of the Benefits Review Board unless this court, sitting en banc, overrules Holli-day. The Board’s decision is affirmed, without prejudice to the Director’s right to petition the court for rehearing en banc.
AFFIRMED.

 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), this court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1, 1981.